Per Curiam.  Corner inquest. when to be held. It is not necessary that an inquest should be held in the case of one dying with fever, apoplexy or other disease. It was not required by the common law (2 Hale’s Cr. Law, 57), and is not demanded by the statute. Mansf. Dig., sec. 692. It is not the duty of the Coroner to inquire of sud•den deaths, unless there is reasonable ground to believe that they are the result of violence or unnatural means. The authority is to be exercised within the limits of a sound discretion, and when exercised, the presumption is that the Coroner has acted in good faith on sufficient cause. Lancaster Co. v. Mishler, 100 Penn. St., 624. As was said in the case cited : “The duty of a Coroner to hold an inquest rests on some reason, on that reason which is the life of the law. It is not a power to be exercised capriciously and arbitrarily against all reason. The object of an inquest is to seek information, and to obtain and secure evidence in case of death by violence or other undue means. If there is reasonable ground to suspect it was so caused, it becomes the duty of the Coroner to act. If he has no grounds for suspecting that the death was not a natural one, it is a perversion of the whole spirit of the law to compel the county to pay him for such services.”  Claim for expenses. It is the province of the County Court to determine whether the case is one for the expense of which the county is liable. Lancaster Co. v. Mishler, supra; State v. Marshall, 82 Mo., 486. In this case there were no circumstanses tending to induce the belief that there was any unnatural cause conducing to the death. Reverse and remand.